DETAILED ACTION
                                  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered. 
2.2.	Applicant's Amendment to Claims and Remarks, filed on March 15, 2022  are acknowledged. 
2.3.	Claims 5 and 8-9 have been canceled. Claims 10-12 have been withdrawn. Claim 1 has been amended by limiting range for length of the polyester block:  " m is  an integer of 5 to 11 " , limiting R1  to Hydrogen and R2 to Hydrogen or aryl group and further specifying that amount of polyester block is in range from 0.5 to 50 mol% based on 100 mol% of the copolymer. Claim 2 was amended to further specify R2 and R3 are aryl groups  having 6 to 10 carbon atoms. Withdrawn claim 10 also was amended to be in compliance with Claim 1.
2.4.	Support for the amendment has been found in Applicant's Specification ( see Examples) and canceled Claim 8. Therefore, no New Matter has been added with instant Amendment. 
2.5.	Thus, Claims 1-4 and 6-7  are active.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	Upon further consideration of amendments to Claims and Applicant's arguments in view of available Prior art of Record, Examiner proposed further amendment to Claim 1 ( see Examiner's amendment below) to  further distinguish Applicant's claimed subject matter from the Prior art of record and place instant Application in condition for Allowance.  Examiner's amendment  was discussed and authorized by  Applicant's representative Whitney  Remily on May 16, 2022 ( see Interview Summary attached).
4.	Applicant's claimed subject matter directed to specific copolyester-carbonate wherein polyester and carbonate blocks have specified length and molecular weight and copolymer poses specific Tg ( glass transition) in range from 185 °C and up to 229 °C  and impact strength of 71-80 Kgfcm/cm2. ( see Examiner's amendment). In this respect note that the closest Prior art of Record-  Balakrishnan does disclose similar copolyester-carbonate but does not specifically teach or suggest to limit polyester and carbonate blocks to  specific length and obtained  copolyester-carbonate with  claimed combination of Tg and Impact strength. At least for this reason   Claims 1-4, 6-7 and previously withdrawn claims 10-12 are allowed.
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Applicant's representative Whitney  Remily on May 16, 2022.
 6.1.	In  Claim 1  after" ...wherein the polycarbonate block copolymer has a viscosity average molecular weight  (Mv) of 21,000 to 71,000," add " wherein the polycarbonate block copolymer has an impact strength of 71-80 Kgfcm/cm2, and wherein the polycarbonate block copolymer has a glass transition temperature of above 
6.2.	In Claim 10 after " ...wherein the polycarbonate block copolymer has a viscosity average molecular weight  (Mv) of 21,000 to 71,000," add " wherein the polycarbonate block copolymer has an impact strength of 71-80 Kgfcm/cm2, and wherein the polycarbonate block copolymer has a glass transition temperature of above 
6.3.	Rejoin withdrawn Claims 10,11 and 12.
Election/Restrictions
7.	Claim 1 is allowed. The restriction requirement  as set forth in the Office action mailed on July 27, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically,  Claim 10-12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765